United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1341
Issued: July 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 2, 2017 appellant, through counsel, filed a timely appeal from a February 10, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal following the February 10, 2017 decision. However, the
Board’s jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision. Therefore,
the Board is precluded from considering this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1);
Sandra D. Pruitt, 57 ECAB 126 (2005).

ISSUE
The issue is whether appellant met her burden of proof to establish permanent impairment
of a scheduled member due to her accepted right carpal tunnel syndrome.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as presented in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On August 29, 2001 appellant, then a 51-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained a back injury as a result of heavy lifting,
pushing, and pulling equipment, and repetitive motion. She noted that she first became aware of
her claimed condition and its relationship to her federal employment on October 21, 1997.5
Appellant did not stop work.
OWCP accepted
December 10, 2001.6

appellant’s

claim

for

right

carpal

tunnel

syndrome

on

Appellant continued to receive medical treatment.
By letter dated December 8, 2014, counsel indicated that he was submitting a July 1, 2014
report, updated December 5, 2014, by Dr. Nicholas Diamond, an osteopath specializing in family
medicine, in support of appellant’s request for a schedule award. He explained that he was in the
process of submitting a claim for a schedule award (Form CA-7) through appellant’s employing
establishment.
On December 15, 2014 OWCP received a July 1, 2014 permanent impairment evaluation
report from Dr. Diamond, who indicated that appellant suffered a work-related injury and
described the medical treatment that she had received for various bilateral upper extremity
conditions. Dr. Diamond noted that an August 17, 2010 electromyography (EMG) study of the
bilateral upper extremities showed right brachial plexus level nerve compromise, moderate left
ulnar nerve compromise at the medial elbow level, and mild right radial/posterior interosseous
nerve compromise at the radial tunnel level. He related appellant’s complaints of bilateral hand
pain and stiffness on a daily and constant basis with occasional swelling, numbness, and tingling.
Dr. Diamond noted a QuickDASH score of 68 percent involving the right upper extremity. He
4

Docket No. 11-1556 (issued January 13, 2012).

5

OWCP assigned the claim File No. xxxxxx692. The record reveals that appellant previously filed claims before
OWCP. Under File No. xxxxxx106, OWCP accepted her claim for left foot contusion on November 6, 1999. Under
File No. xxxxxx430, it accepted appellant’s February 14, 2000 claim for a left foot injury. Under File No. xxxxxx245,
OWCP accepted her July 19, 2000 claim for left carpal tunnel syndrome, left shoulder tendinitis, and cervical strain.
These claims have not been administratively combined.
6

Although appellant filed an occupational disease claim citing a back injury, she submitted various medical reports
regarding medical treatment for left shoulder bursitis, left brachial plexopathy, left carpal and cubital tunnel syndrome,
right carpal tunnel syndrome, cervicothoracic strain, and lumbar pain.

2

provided physical examination findings pertaining to appellant’s cervical spine, right elbow,
bilateral shoulders, and bilateral ankles and feet.
Dr. Diamond conducted an examination of appellant’s right wrist, which revealed palmar
and dorsal tenderness. He reported positive Tinel’s, Phalen’s, and carpal compression tests. Range
of motion demonstrated dorsiflexion of 0 to 50/745 degrees, palmar-flexion of 0 to 55/75 degrees,
radial deviation of 0 to 10/20 degrees, and ulnar deviation of 0 to 20/35 degrees. Dr. Diamond
indicated that sensory examination of the bilateral upper extremities showed decreased sensation
over the median and radial aspects of both the left and right. Deep tendon reflexes were +2.
Dr. Diamond diagnosed cumulative and repetitive trauma disorder, bilateral brachial plexopathy,
left greater than right, EMG positive, left median and ulnar nerve neuropathy, bilateral radial
tunnel syndrome, left greater than right, acromioclavicular (AC) arthropathy with impingement to
the left shoulder and chronic supraspinatus tendinitis to the left shoulder, cumulative and repetitive
trauma disorder with diffuse degenerative joint disease of the metatarsal phalangeal joints, and left
foot and bilateral tarsal tunnel syndrome, EMG/nerve conduction velocity (NCV) positive, 2002.
He opined that the work-related injury sustained by appellant was the competent producing factor
for appellant’s subjective and objective findings upon examination.
Dr. Diamond noted a date of maximum medical improvement of July 1, 2014 and provided
impairment calculations under the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides).7 With regard to appellant’s left
shoulder condition, he determined that she had a total of 19 percent left upper extremity permanent
impairment due to range of motion deficit, sensory deficit of the left brachial plexus, and
entrapment neuropathy of the left ulnar nerve at the elbow. Regarding appellant’s right upper
extremity, Dr. Diamond reported that appellant had 13 percent permanent impairment under Table
15-7 for sensory deficit of the right brachial plexus, 7 percent permanent impairment under Table
15-34 for range of motion deficit of the right shoulder, and 1 percent permanent impairment under
Table 15-21 for class 1 sensory deficit of the right radial nerve below the elbow for a combined
total of 20 percent right upper extremity permanent impairment.
In a June 2, 2015 report, Dr. Arnold Berman, a Board-certified orthopedic surgeon and
OWCP medical adviser, noted appellant’s accepted condition for right carpal tunnel syndrome
under the present claim and previously accepted conditions of left foot injury, left carpal tunnel
syndrome, neck sprain, left shoulder injury, and left foot contusion. He related that Dr. Diamond
had opined in a July 1, 2014 report that appellant had a final combined right upper extremity
impairment of 20 percent permanent impairment, but he indicated that Dr. Diamond’s report was
not provided in the medical records. Dr. Berman opined that Dr. Diamond’s opinion did not carry
the weight of medical evidence because he was not an orthopedic surgeon and his conclusions and
recommendations for a schedule award were not consistent with medical science. He noted
specifically that none of the EMG studies dated October 7, 2006, July 19, 2007, or August 7, 2013
demonstrated median nerve compression or carpal tunnel syndrome. Dr. Berman related that the
medical evidence of record demonstrated that appellant no longer had right wrist symptoms or
diagnoses related to her work injury. He opined that, according to Table 15-23 of the A.M.A.,
Guides, appellant had grade modifier of zero for normal test findings, normal physical examination
7

A.M.A., Guides (6th ed. 2009).

3

findings, and negative history of carpal tunnel syndrome. Dr. Berman concluded that appellant
had zero percent permanent impairment of her right upper extremity and zero percent permanent
impairment of her left upper extremity due to her accepted right carpal tunnel syndrome.
On November 6, 2015 appellant filed a claim for a schedule award (Form CA-7).
By letter dated November 23, 2015, OWCP advised appellant that the evidence submitted
was insufficient to establish her schedule award claim. It noted that an OWCP medical adviser
had reviewed Dr. Diamond’s July 1, 2014 permanent impairment rating report and disagreed with
his findings. OWCP requested that appellant provide a medical report from her treating physician
with an opinion on whether she had reached maximum medical improvement (MMI) and whether,
based on a recent examination, she had permanent impairment of a scheduled member utilizing
the A.M.A., Guides. Appellant was afforded 30 days to submit additional evidence.
In a letter dated December 4, 2015, counsel informed OWCP that Dr. Diamond could not
comment on the medical adviser’s report as he had not been provided a copy of the report. He
requested a copy of the report and an additional 30-day period to submit additional medical
evidence.
OWCP denied appellant’s schedule award claim by decision dated March 10, 2016. It
found that the medical evidence of record failed to establish permanent impairment of a scheduled
member as a result of her accepted right carpal tunnel syndrome.
On March 21, 2016 appellant, through counsel, requested a hearing before an OWCP
hearing representative. By letter dated July 7, 2016, counsel requested a review of the written
record in lieu of a hearing.
In a July 11, 2016 report, Dr. Scott M. Fried, a hand surgeon and appellant’s treating
physician, related appellant’s complaints of worsening right upper extremity pain due to continued
gripping, grasping, and pinching activities at work. He reviewed appellant’s history and conducted
an examination. Dr. Fried reported tenderness of the bilateral wrists and pain in the right wrist
with Phalen’s testing. He noted positive Tinel’s testing of the median nerve at the bilateral wrists
and tenderness down through the bilateral radial tunnel. Dr. Fried diagnosed left shoulder
capsulitis, bilateral radial neuropathy, bilateral brachial plexopathy, and bilateral carpal tunnel
syndrome. He recommended updated EMG/NCV studies to evaluate appellant’s continued and
significant nerve symptoms.
By decision dated August 8, 2016, an OWCP hearing representative affirmed the
March 10, 2016 schedule award decision. He found that appellant had not submitted probative
medical evidence to rebut the June 2, 2015 report of Dr. Berman, an OWCP medical adviser, who
determined that appellant had no permanent impairment causally related to her accepted right
carpal tunnel syndrome.
On November 14, 2016 appellant, through counsel, requested reconsideration. Counsel
indicated that appellant was submitting an August 10, 2016 EMG/NCV study report in support of
the reconsideration request. He argued that the testing clearly showed that appellant still suffered

4

from right-sided carpal tunnel syndrome and asserted that she had established permanent
impairment warranting a schedule award.
Appellant submitted an August 10, 2016 EMG/NCV study by Richard Read, a physical
therapist. Mr. Read noted mild, bilateral median nerve motor component impairments at the wrist
levels, right slightly more compromised than the left, moderate, left ulnar nerve impairment, and
mild, sensory component of the left lower brachial plexus. He concluded that the examination
results showed abnormal test results.
In a January 13, 2017 report, Dr. Diamond indicated that he had reviewed Dr. Berman’s
June 2, 2015 report and the August 10, 2016 EMG/NCV study. He noted his disagreement with
Dr. Berman that appellant had no symptoms of carpal tunnel syndrome and indicated that
appellant’s accepted conditions included bilateral carpal tunnel syndrome. Dr. Diamond related
that his July 1, 2014 examination showed positive Tinel’s sign and carpal compression in
appellant’s bilateral wrists. He also reported that the August 10, 2016 EMG/NCV study revealed
bilateral median nerve impairment at the wrists. Dr. Diamond determined that, according to
Table 15-23, page 449 of the A.M.A., Guides, appellant had six percent left upper extremity
permanent impairment due to left wrist median nerve entrapment neuropathy and seven percent
left upper extremity impairment due to deficit of left shoulder range of motion, for a final combined
total of 13 percent permanent impairment of the left upper extremity. He further opined that,
according to Table 15-23, page 449 of the A.M.A., Guides, appellant had six percent permanent
impairment of the right upper extremity due to right wrist median nerve entrapment neuropathy.
By decision dated February 10, 2017, OWCP denied modification of its August 8, 2016 decision.
It found that Dr. Diamond’s January 13, 2017 report was of insufficient probative value to
establish that appellant had permanent impairment of a scheduled member causally related to her
work-related right carpal tunnel syndrome.
LEGAL PRECEDENT
A claimant seeking compensation under FECA8 has the burden of proof to establish the
essential elements of his or her claim.9 With respect to a schedule award, it is the claimant’s burden
of proof to establish permanent impairment of the scheduled member as a result of his or her
employment injury.10 A claimant may seek an increased schedule award if the evidence establishes
that he or she sustained an increased permanent impairment causally related to an employment
injury.11 The medical evidence must include a detailed description of the permanent impairment.12

8

Supra note 2.

9

John W. Montoya, 54 ECAB 306 (2003).

10

Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

11

See Rose V. Ford, 55 ECAB 449 (2004).

12

See Vanessa Young, 55 ECAB 575 (2004).

5

The schedule award provisions of FECA13 and its implementing regulations14 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.15 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2009.16
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).17 In addressing impairment for the upper extremities, the sixth edition of the
A.M.A., Guides requires identifying the impairment Class of Diagnosis (CDX) for the diagnosed
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).18 The net adjustment formula is
(GMFH – CDX) + (GMPE – CDX) + (GMCS – CDX).19
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in
Table 15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant
text.20 In Table 15-23, grade modifiers levels (ranging from zero to four) are described for the
categories of test findings, history, and physical findings. The grade modifier levels are averaged
to arrive at the appropriate overall grade modifier level and to identify a default rating value. The
default rating value may be modified up or down based on functional scale, an assessment of
impact on daily living activities (QuickDASH).21
Section 8123(a) of FECA provides that if there is a disagreement between an OWCPdesignated physician and the employee’s physician, OWCP shall appointment a third physician
13

5 U.S.C. § 8107.

14

20 C.F.R. § 10.404

15

Id.; see also Jacqueline S. Harris, 54 ECAB 139 (2002).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.806.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010); A.M.A., Guides (6th ed. 2009).
17

A.M.A., Guides, Chapter 1, section 1.3, The International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement (6th ed. 2009).
18

A.M.A., Guides 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

19

Id. at 411.

20

Id. at 449.

21

Id. at 448-49.

6

(known as a referee physician or impartial medical specialist) who shall make an examination.22
This is called a referee examination and OWCP will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.23 For a conflict to arise, the
opposing physicians’ viewpoints must be of “virtually equal weight and rationale.”24 Where
OWCP has referred the case to an impartial medical examiner to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well reasoned and based upon a proper
factual background, must be given special weight.25
ANALYSIS
OWCP accepted that appellant sustained right carpal tunnel syndrome due to factors of her
federal employment. On November 6, 2015 appellant, through counsel, filed a claim for a
schedule award. In a July 1, 2014 report, Dr. Diamond determined that, under the A.M.A., Guides,
appellant had a total of 19 percent permanent impairment of her left upper extremity and 20 percent
permanent impairment of her right upper extremity due to her accepted right carpal tunnel
syndrome. In a June 2, 2015 report, Dr. Berman, an OWCP medical adviser, contended that
Dr. Diamond could not carry the weight of the medical evidence because he was not an orthopedic
surgeon, and that appellant had no permanent impairment of her right or left upper extremities
causally related to the accepted right carpal tunnel syndrome. OWCP denied appellant’s schedule
award claim based on Dr. Berman’s June 2, 2015 report. Appellant, through counsel, requested
reconsideration, and submitted evidence of greater impairment. In a January 13, 2017 report,
Dr. Diamond disagreed with Dr. Berman’s impairment rating and opined that appellant had 13
percent permanent impairment of her left upper extremity and 6 percent permanent impairment of
the right upper extremity.
The Board finds that this case is not in posture for decision as there remains an unresolved
conflict in medical opinion regarding whether appellant has a permanent impairment for purposes
of a schedule award.
In his July 1, 2014 impairment rating report, Dr. Diamond related that examination
findings of appellant’s right wrist revealed palmar and dorsal tenderness. He reported positive
Tinel’s, Phalen’s, and carpal compression tests. Range of motion demonstrated dorsiflexion of 0
to 50/745 degrees, palmar-flexion of 0 to 55/75 degrees, radial deviation of 0 to 10/20 degrees,
and ulnar deviation of 0 to 20/35 degrees. Dr. Diamond noted that an August 17, 2010 EMG study
of the bilateral upper extremities showed right brachial plexus level nerve compromise, moderate
left ulnar nerve compromise at the medial elbow level, and mild right radial/posterior interosseous
nerve compromise at the radial tunnel level. He provided physical examination findings and noted
a date of MMI of July 1, 2014. Dr. Diamond referenced Table 15-7, Table 15-34, and Table 1522
5 U.S.C. § 8123(a); 20 C.F.R. § 10.321(b). See R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket
No. 08-1675 (issued May 4, 2009) (the district medical adviser (DMA), acting on behalf of OWCP, may create a
conflict in medical opinion).
23

20 C.F.R. § 10.321.

24

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

25

Gary R. Sieber, 46 ECAB 215, 225 (1994).

7

21 of the A.M.A., Guides, and opined that appellant had a total of 20 percent right upper extremity
permanent impairment due to sensory deficit of the right brachial plexus, range of motion deficit
of the right shoulder, and sensory deficit of the right radial nerve below the elbow.
OWCP referred Dr. Diamond’s July 1, 2014 report to Dr. Berman, an OWCP medical
adviser, who disagreed with Dr. Diamond’s impairment rating. Dr. Berman explained that none
of the EMG/NCV studies in the record showed medial nerve compression or carpal tunnel
syndrome. He further noted that the medical evidence of record also indicated that appellant no
longer had right wrist symptoms or diagnoses related to her work injury. Accordingly, Dr. Berman
concluded that appellant had no permanent impairment of the right upper extremity.
In an updated January 13, 2017 report, Dr. Diamond indicated that he had reviewed
Dr. Berman’s June 2, 2015 report and a recent August 10, 2016 abnormal EMG/NCV study. He
opined that, according to Table-23, appellant had six percent right upper extremity impairment due
to her accepted right carpal tunnel syndrome.
The Board, therefore, finds that there remains an unresolved conflict in the medical
evidence between Dr. Diamond, appellant’s treating physician, and Dr. Berman, OWCP’s medical
adviser, regarding whether appellant has established permanent impairment of her right upper
extremity as a result of her accepted right carpal tunnel syndrome. As noted above, if there is
disagreement between an employee’s physician and OWCP’s referral physician, OWCP shall
appoint a referee physician or impartial medical specialist who shall make an examination.26 As
there is an unresolved conflict in the medical evidence regarding whether appellant has established
permanent impairment of her right upper extremity as a result of her accepted right carpal tunnel
syndrome, the case must be remanded to OWCP for referral to an impartial medical specialist for
resolution of the conflict in the medical opinion evidence in accordance with 5 U.S.C. § 8123(a).27
After such further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

26

Supra note 20.

27

See G.W., Docket No. 17-0957 (issued June 19, 2017).

8

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: July 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

